141 F.3d 564
Richard F. TREST, Petitioner-Appellant,v.Burl CAIN, Warden, Louisiana State Penitentiary, Respondent-Appellee.
No. 94-40515.
United States Court of Appeals,Fifth Circuit.
May 14, 1998.

Rebecca L. Hudsmith, Lafayette, LA, for Petitioner-Appellant.
Kathleen Elizabeth Petersen, Baton Rouge, LA, for Respondent-Appellee.
Appeal from the United States District Court for the Western District of Louisiana;  Tom Stagg, Judge.
ON REMAND FROM THE UNITED STATES SUPREME COURT
(Opinion September 17, 1996, 5th Cir., 1996, 94 F.3d 1005)
Before JONES, STEWART and PARKER, Circuit Judges.

BY THE COURT:

1
This court, having considered the post-remand briefs filed by counsel for both parties, concludes that justice would best be served by remanding this case to the district court, and it is therefore ORDERED, that the case is REMANDED to the district court for further proceedings consistent with the decision of the U.S. Supreme Court in Trest v. Cain, Warden, --- U.S. ----, 118 S. Ct. 478, 139 L. Ed. 2d 444 (1997).